Citation Nr: 1129614	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  07-05 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to service connection for asbestos-related lung disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.H.


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967, to include service in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2005 rating decision in which the RO denied service connection for breathing and lung problems as a result of asbestos exposure.  In October 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2007.

In June 2009, the Veteran and his girlfriend, M.H., testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In October 2009, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in a January 2011 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  The record does not reflect, and the Veteran does not assert, that a lung disability began in service.  

3.  The Veteran had some exposure to asbestos during his service as a machinist; however, the Veteran's assertions as to constant and extensive asbestos exposure during service are not credible.  

4.  The Veteran has lung disease, most consistently diagnosed as chronic obstructive pulmonary disease and asthma; however, such lung disease has not been medically related to in-service asbestos exposure.


CONCLUSION OF LAW

The criteria for service connection for asbestos-related lung disease are not met.  38 C.F.R. §§ 1110, 1131, 5103, 5103A, 5107(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a November 2004 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The June 2005 RO rating decision reflects the initial adjudication of the claim after issuance of the November 2004 letter.  

An October 2009 letter provided the Veteran information regarding what evidence was needed to substantiate the claim for service connection, to include a claim based on asbestos exposure, as well as information pertaining to the assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the October 2009 letter, and opportunity for the Veteran to respond, the January 2011 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the report of a March 2010 VA examination.  Also of record and considered in connection with the appeal is the transcript of the Veteran's June 2009 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.

The Board also finds that no additional RO action to further develop the record on the claim on appeal is warranted.  The Board acknowledges arguments made by the Veteran's girlfriend, in a February 2011 written statement, indicating that the March 2010 VA examiner's opinion was not adequate.  Such arguments include that the examiner inaccurately characterized the Veteran's in-service asbestos exposure as "minimal," and that the Veteran was not seen by a specialist in asbestos exposure and asbestosis.  However, as is explained in detail below, the Board finds that the March 2010 VA examiner's characterization of the Veteran's in-service exposure to asbestos does not render the opinion inadequate, or diminish probative value of the opinion.  Also, while the March 2010 examiner was not identified as a pulmonary specialist, he was noted to be a physician, and performed the requested review and offered a thorough and detailed opinion about a disorder within his area of expertise, which was consistent with the competent evidence of record.  The specifics of the examination report will be discussed later in this opinion.  Thus, the Board also finds that the March 2010 VA examiner's opinion is not inadequate on the basis of expertise.

Furthermore, the Board notes that, in the October 2009 remand, it instructed the VA examiner to provide an opinion as to whether a lung disability had its onset in or is medically related to service, to include as a result of probable asbestos exposure therein; the October 2009 VA examiner provided an opinion as to whether the Veteran had a lung disability as a result of in-service asbestos exposure.  However, as explained below, the record does not reflect, and the Veteran does not assert, that a lung disability began in service; rather, the Veteran asserts that current lung disability is the result of in-service asbestos exposure, and the Veteran's probable in-service asbestos exposure is the only in-service injury or event found by the Board to which any current lung disability could be linked.  Thus, the March 2010 VA opinion addressed the relevant medical nexus question-whether the Veteran had a lung disability as a result of in-service asbestos exposure-and the Board finds that the examiner and AMC substantially complied with the Board's October 2009 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II. Background

Service treatment records reflect no complaints of or findings pertinent to any pulmonary problems.  The report of an examination at the time of the Veteran's separation from service, dated in August 1967, indicates a normal clinical evaluation of the lungs and chest, and no pulmonary condition was noted.

The Veteran's separation document (DD Form 214) lists the related civilian occupation of his military occupation specialty as "machinist."  

An October 2000 private treatment note reflects a diagnosis of asthma and chronic bronchitis.

In a June 2001 letter to the Veteran, an attorney stated that a specialist analyzed an X-ray for the presence of an asbestos-related lung disease, and that the results indicated that the Veteran had asbestos-related disease.  The letter indicates that the attorney wished to represent the Veteran in a lawsuit against the manufacturers of the asbestos products that caused the disease.  Attached to the letter is a form, apparently reporting the results of an April 2001 X-ray, indicating that the Veteran had parenchymal abnormalities consistent with pneumoconiosis, but no plural abnormalities consistent with pneumoconiosis, and no other abnormalities.  

Numerous private and VA treatment records show the Veteran has been treated for asthma and chronic obstructive pulmonary disease (COPD) since June 2001.

November 2001 private treatment records indicate that the Veteran was having problems breathing, and that he had been diagnosed with asthma two and a half years prior.  The Veteran reported that he had been told that he had some asbestosis, and had tests sponsored by his union in April 2001, which he said were consistent with asbestosis.  It was noted that the Veteran brought a copy of the April 2001 X-ray report, but that the examiner did not know how to interpret the results.  It was also noted that the Veteran had a history of smoking one pack a day for 16 years, and quitting about six months prior, and that his girlfriend smoked in the house.  The Veteran reported working in machinery repair in the Navy from 1963 to 1967.  He reported being a pipe welder from 1972 to 1998, at which time he said he was exposed to asbestos during various jobs.  He stated that he was unsure whether or not he was exposed to asbestos during his time in service.  A later November 2001 private treatment noted reflects a diagnosis of COPD with reversible component. 

December 2001 private treatment records note that the Veteran had been diagnosed with asbestosis, complained of dyspnea and productive cough, and had a 30-year history of asbestos exposure as a pipe welder.  Following a computed tomography (CT) scan of the chest, images photographed for lung detail revealed no mass, significant nodularity, or inflammatory consolidation, but showed some localized central anterior lung cystic changes consistent with bullous emphysema.  The image sequence reveals no evidence of frank pleural fluid, and there was no hilar adenopathy or mediastinal mass.  The examining physician's impression was that the Veteran had subtle changes consistent with bullous emphysema, but no findings characteristic of asbestos-related chest abnormality.  Following pulmonary function testing (PFTs), the diagnoses were severe obstructive ventilatory defect without insignificant response to bronchodilators, normal diffusion capacity when corrected for alveolar volume, and moderate airway trapping by lung volumes.

Another December 2001 private treatment note indicates that the Veteran was seen in an emergency department for gastrointestinal problems, and discharge diagnoses included asbestosis.  

In a March 2004 written statement, the Veteran asserted that he was exposed to asbestos in service performing pump and valve repair work.

February 2005 VA chest X-rays revealed a chronic stable area of pleural parenchymal scarring on the left, but no significant new pulmonary opacities were seen.  The impression was stable chronic changes including hyper expanded lungs consistent with COPD, with no acute abnormalities occurring.  

The report of a February 2005 chest CT scan revealed that the Veteran had had chronic asthma.  It was also noted that he carried a history of asbestosis, but with no real findings on chest X-ray.  CT scan results showed some small lymph nodes of the mediastinum but no significant mediastinal or hilar lymphadenopathy seen.  It was noted that there were mild emphysematous changes of the lungs, but no infiltrates, effusions, or masses, and no calcified pleural plaques were identified.  The impression was mild emphysematous changes, and otherwise unremarkable chest.

March 2005 VA chest X-rays revealed minimal right perihilar atelectasis versus scarring, and mild vascular indistinctness and subtle diffuse haziness of both lungs, and what was noted to possibly represent mild pulmonary edema versus a viral pneumonia.

A March 2005 VA pulmonary note indicates that the Veteran reported smoking tobacco from age 41 to 54, and smoking marijuana heavily form age 18 to 56, smoking marijuana cigarettes, bongs, and bowls all day at work.  He also reported a history of asbestos exposure, and it was noted that the Veteran gave the VA examiner a sheet of paper that appeared to explain the scoring radiographically of the Veteran's asbestos exposure results, but that the examiner could not understand the sheet.  It was noted that the Veteran reported a history of asbestosis, but that the examiner did not have any further details to quantify this.  The examiner stated that he would concur with the diagnosis of obstructive pulmonary defect, and whether it was called asthma or COPD was debatable.  It was noted that the Veteran had a smoking history, particularly marijuana, and physical examination was consistent with this.  The examiner stated that he did not find any obvious evidence to proceed with evaluating the Veteran for thromboembolic disease or interstitial lung disease at that time. 

An April 2005 VA CT scan of the thorax showed no focal defect in the pulmonary arteries, to indicate a pulmonary embolus.  Chronic lung disease with numerous, small blebs scattered throughout the lungs and some scarring with distortion of the normal architecture was seen.  The impression was no pulmonary embolus detected.  

A document provided by the National Personnel Records Service (NPRC), indicating the relative probability of asbestos exposure for various military occupations, reflects that the military occupation of "Machinery Repairman" had "[m]inimal" probability of asbestos exposure.  

A September 2005 VA CT scan revealed chronic parenchymal lung disease with numerous small bowel blebs and linear bands of scarring in the lung parenchyma.  There were some noncalcified plural plaques but no calcified plaque, subpleural nodules, curvilinear density, or subpleural honeycombing to specifically indicate asbestosis.  The impression was chronic parenchymal lung disease with some pleural plaques, and no changes specific for asbestosis.

The report of a July 2006 private pulmonary evaluation indicates that the Veteran reported a chronic history of shortness of breath and on and off cough since 1999, and the Veteran stated that most of these pulmonary complaints were related to asbestos exposure while serving in the military and then performing his job as a welder until 1999.  It was noted that he had been a heavy smoker in the past but quit several years ago.  The examining physician stated that, in regards to his pulmonary history, some notes from the Veteran's pulmonologist indicated that the Veteran had a history of COPD and asthma.  It was noted that the Veteran still used marijuana on a daily basis.  It was also noted that the Veteran had brought in a report of evaluation for asbestosis, but that the report was not accompanied by a dictation of the data obtained during the evaluation.  It was further noted that the report, dated in April 2001, indicated parenchymal abnormalities consistent with pneumoconiosis but no pleural abnormalities consistent with this condition.  The examiner noted that the report was only one page long and had the codes used by radiologic assessment of pneumoconiosis, and that the dictated version of the report was not available.  The February 2005 and September 2005 chest CT reports were also reviewed.  The physician's diagnoses included very severe state IV COPD, oxygen dependant, chronic hypoxemia, multifactorial, including very severe COPD, cardiomyopathy, and increased pulmonary artery pressures secondary to COPD, substance abuse, and viral hepatitis.  The physician further commented that, in regards to the Veteran's history of exposure to asbestos, as of his last CT in September 2005, there was no evidence of pleural calcification or pulmonary asbestosis, and that he had only some non-calcified pleural plaques.  

A September 2006 follow-up evaluation note by the same physician indicates that chest X-rays from September 2002, September 2004, November 2004, February 2005, and April 2006 were reviewed and compared.  Lung fields looked somewhat emphysematous in the upper lobes, there were no distinct areas of infiltration, masses or effusion, and no hilar adenopathy.  The physician noted that, in regards to concerns about asbestos-related lung disease, the X-rays from VA did not reveal specific findings compatible with this condition, and that reports of CT of the chest were also reviewed in the prior consultation and were not specific for asbestosis either.  

June 2009 VA chest X-rays revealed unremarkable pulmonary vascularity, a clear right lung, and the left lung showing a patchy area of increased density overlying the base, which may represent a little focal area of atelectasis.  No alveolar-type infiltrates or effusions were seen.  The impression was nonspecific area of increased density overlying the cardiac silhouette on the lateral film and overlying the left base on the posterior-anterior film.  

A June 2009 VA treatment record indicates that the Veteran's girlfriend was concerned about restrictive lung disease, but that the VA pulmonary physician stated that prior PFTs and PFTs taken that day indicated that FVC was greater than 80 percent post bronchodilator, and that this was obstructive disease.  The diagnosis was severe COPD. 

During the June 2009 Board hearing, the Veteran testified that he first noticed shortness of breath while working in 1999, and that now he hardly got out of bed.  He also testified that, while in service, he was on two different ships as a machinery repair man, working around props and packing that were made of asbestos, and that one of those ships was one of the oldest in the fleet and had asbestos in all compartments.  He stated that he repaired props and did the asbestos packing that was inside of them, and was exposed to asbestos constantly.  He also testified that he was not aware that asbestos was present, and that he did not use a mask while working with asbestos, but that he became aware that he had been working with asbestos when he was discharged and got a job in the south at an automotive repair shop, and learned that the brakes he was working with were made with asbestos.  He testified that he had been sent to a specialist to look for asbestos, and that, after being scanned, he was told that he had asbestos particles and the beginnings of asbestosis in his lungs.  

VA PFTs were performed in March 2010.  A computer interpretation of the first such tests indicates that there was a severe obstructive lung defect, with significant response to bronchodilator.  A computer interpretation of the second round of testing indicates a mild obstructive lung defect, with insignificant response to bronchodilator. 

The report of a March 2010 VA examination reflects a noted medical history that the Veteran had been a pipe welder for many years after service, with exposure to asbestos, by his own history, a nine-pack-year history of tobacco exposure, and daily marijuana use for years.  It was noted that COPD had its onset in 1999.  The examining VA physician's diagnosis was COPD.  After reviewing the records and examining the Veteran, the physician opined that the Veteran's COPD was not caused by or a result of exposure to asbestos while serving in the military.  The examiner reasoned that the Veteran had an extensive history of tobacco and marijuana exposure, and that he first began experiencing dyspnea more than 20 years after serving in the Navy, in a job with minimal exposure, according to the NPRC record in the claims file.  The examiner also noted that the Veteran had been fully evaluated by a pulmonologist multiple times and there had never been findings supporting a diagnosis of asbestosis, and that his most recent chest CT scan three months prior to the examination still showed nothing pathognomonic for asbestosis.  The examiner stated that the Veteran did not carry a diagnosis of asbestosis, but carried a diagnosis of severe COPD, with multiple behavioral and industrial risk factors for pulmonary disease.  

III. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this appeal, the Veteran asserts that he was exposed to asbestos during his military service, which resulted in lung disability.

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA's Adjudication Procedure Manual, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 29, 2006).  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  See VAOPGCPREC 4-00.  VA must analyze the Veteran's claim of entitlement to service connection for asbestos-related disease under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The Adjudication Manual contains guidelines for the development of asbestos exposure cases.  They indicate that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  The Adjudication Manual also acknowledges that high exposure to asbestos and a high prevalence of disease have been noted in the manufacture and servicing of friction products, such as clutch facings and brake linings.  Also noted is that the latent period varies from 10 to 45 or more years between first exposure and development of disease.  Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).

The Adjudication Manual provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the veteran.  See also VAOPGCPREC 4- 2000 (April 13, 2000); Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997) (while holding that the veteran's claim had been properly developed and adjudicated, the Court indicated that the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the Circular's claim-development procedures).

The Board also points out that the pertinent parts of the Manual guidelines on service connection in asbestos-related cases are not substantive rules, and that there is no presumption that a veteran was exposed to asbestos in service.  See Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

Considering the pertinent evidence in light of the above, the Board finds that the Veteran's service connection claim must be denied. 

The record does not reflect, and the Veteran does not assert, that a lung disability began in service.  In this regard, service treatment records reflect no complaints of or findings pertinent to any pulmonary problems, and both the medical record and the Veteran's own testimony indicate that his lung problems began approximately in 1999.  Rather, as noted above, the Veteran asserts that current lung disability is the result of in-service asbestos exposure.  However, the record reflects that, while the Veteran has lung disease, such lung disease is not medically related to in-service asbestos exposure.

Initially, regarding the Veteran's claimed in-service asbestos exposure, the Board notes the Veteran's testimony that, while serving as a machinery repair man, he worked around props and packing that were made of asbestos, that on one ship asbestos was present in all compartments, that he was exposed to asbestos constantly, and that he became aware that he had been working with asbestos when he was discharged and got a job at an automotive repair shop.  

The Board points out that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Also, based on the evidence noted above, the Board concedes that the Veteran probably had some exposure to asbestos during his service as a machinist; however, the Board finds that the Veteran's testimony as to constant and extensive asbestos exposure during service is not credible.  In this regard, the Board notes the Veteran's statements to a private physician in November 2001 that he was a pipe welder from 1972 to 1998, where he said he was exposed to asbestos during various jobs, and that he worked in machinery repair in service from 1963 to 1967, but was unsure whether he was exposed during his time in service or not.  The statement made to a physician in November 2001 is inconsistent with the Veteran's testimony in June 2009 that he was constantly and excessively exposed to asbestos in service, and discovered this exposure shortly after service while working in an automobile repair shop.  The Board also notes the NPRC record stating that the military occupation of machinery repairman had "minimal" probability of asbestos exposure, relative to other military occupations, which also calls into question the Veteran's assertions of extensive exposure.  Accordingly, the Board finds that the Veteran's testimony of extensive asbestos exposure in service, made in connection with his claim for compensation, is not credible.  

Regarding the question of medical nexus of current lung disease and in-service asbestos exposure, while a history of asbestosis or asbestos-related lung disease was noted in a December 2001 private treatment note and March 2005 private treatment note, such notations have been the result of the Veteran's reported history, and do not contain objective medical findings of asbestosis or asbestos-related lung disease; therefore, they do not constitute competent evidence of any such disease.  See, e.g., LeShore v. Brown, 8 Vet. App. 406 (1995) (a transcription of a lay history is not transformed into competent evidence merely because the transcriber happens to be a medical professional).  The only medical evidence indicating any finding of asbestos-related lung disease is the April 2001 X-ray examination report form attached to the June 2001 letter indicating that an attorney wished to represent the Veteran in a lawsuit against asbestos manufacturers, which indicated that the Veteran had parenchymal abnormalities consistent with pneumoconiosis, but no plural abnormalities consistent with pneumoconiosis, and no other abnormalities.  

However, the Board points out that a November 2001 private examiner and March 2005 VA examiner were not able to meaningfully interpret the April 2001 X-ray examination report, and that the July 2006 private examiner noted that the report was only one page long with no dictated version.  No medical professional of record has found the April 2001 report form to be useful or to provide a basis for a diagnosis of asbestos-related lung disease.

Furthermore, the medical evidence described above has consistently indicated that the Veteran does not have asbestos-related lung disease, but, rather, has lung problems primarily caused by obstructive lung disease-specifically, COPD and asthma-primarily related to his history of cigarette and marijuana smoking.  In this regard, December 2001 private treatment records indicate that, following CT scan of the chest, the examining physician's impression was that the Veteran had subtle changes consistent with bullous emphysema, but no findings characteristic of asbestos-related chest abnormality.  Following February 2005 X-rays and chest CT scan, it was noted that while the Veteran reported a history of asbestosis, there were no real findings on chest X-ray, and CT scan results showed mild emphysematous changes, but no significant mediastinal or hilar lymphadenopathy no infiltrates, effusions, or masses, and no calcified pleural plaques identified, and the impression was mild emphysematous changes, and otherwise unremarkable chest.  A March 2005 VA pulmonary note indicates that, while the Veteran reported a history of asbestosis, the examiner stated that he would concur with the diagnosis of obstructive pulmonary defect, and that that he did not find any obvious evidence to proceed with evaluating the Veteran for thromboembolic disease or interstitial lung disease at that time.

Furthermore, in the report of a July 2006 private pulmonary evaluation, the physician commented that, in regards to the Veteran's history of exposure to asbestos, as of his last CT in September 2005, there was no evidence of pleural calcification or pulmonary asbestosis, and he had only some non-calcified pleural plaques.  In the September 2006 follow-up note to that examination, the physician noted that, in regards to concerns about asbestos-related lung disease, the X-rays from VA reviewed did not show specific findings compatible with this condition, and that reports of CT of the chest were also reviewed in the prior consultation and were not specific for asbestosis either.  In June 2009, a VA pulmonary physician stated that, while the Veteran's girlfriend was concerned about restrictive lung disease, prior PFTs and PFTs taken that day indicated that FVC was greater than 80 percent post bronchodilator, and that this indicated that the Veteran had obstructive disease.   

The Board notes the April 2005 VA CT scan showing chronic lung disease with numerous, small blebs scattered throughout the lungs and some scarring with distortion of the normal architecture, and the September 2005 VA CT scan demonstrating chronic parenchymal lung disease with numerous small bowel blebs and linear bands of scarring in the lung parenchyma.  However, the Board also notes that the September 2005 VA CT scan report specifically indicates that there were no findings specific for asbestosis, and, again, the July 2006 and September 2006 private pulmonary examiner, after reviewing such CT scans, stated that they showed no evidence of pleural calcification or pulmonary asbestosis, and that chest X-rays from VA and these reports of CT did not show specific findings compatible with asbestos-related lung disease.  Furthermore, it has never been suggested by any medical professional of record that the findings of the April and September 2005 CT scans indicate any lung disease from asbestos exposure.

Also, the Board also notes that the Veteran's history of heavy smoking has been repeatedly noted in the record and linked to his lung disease by medical professionals.  In November 2001, he reported a history of smoking one pack a day for 16 years, quitting about six months prior, and, in March 2005, he reported smoking tobacco from age 41 to 54, and smoking marijuana heavily form age 18 to 56, and smoking marijuana cigarettes, bongs, and bowls all day at work. In March 2005, furthermore, a VA examiner related the Veteran's lung disease to his history of smoking, stating that he would concur with the diagnosis of obstructive pulmonary defect, and that the Veteran had a smoking history, particularly marijuana, consistent with this.  In July 2006, it was noted that he still used marijuana on a daily basis.  

Moreover, the only competent opinion of record that directly addresses whether any current lung disease had its onset in or is medically related to in-service asbestos exposure, which included review of the records and examination of the Veteran, is that of the March 2010 examiner, which was that the Veteran's lung disability-diagnosed as COPD-was not caused by or a result of exposure to asbestos while serving in the military.  The Board finds this opinion to be persuasive.  The March 2010 VA examiner, consistent with the record, noted that COPD had its onset in 1999, and noted the Veteran's history of being a pipe welder for many years after service, with exposure to asbestos, and a nine-pack-year history of tobacco exposure and daily marijuana use for years.  The examiner also provided a rationale for his opinion, including that the Veteran had an extensive history of tobacco and marijuana exposure, that he first began experiencing dyspnea more than 20 years after service, that, despite multiple pulmonary examinations, there had never been findings supporting a diagnosis of asbestosis, and that his most recent chest CT from three months before still showed nothing pathognomonic for asbestosis.  The examiner's rationale is consistent with the medical evidence noted above, which, again, consistently discusses an extensive history of smoking, relates the Veteran's current lung disease to smoking, and consistently notes findings of obstructive lung disease, without evidence of asbestos-related lung disease.  

The Board notes that, while acknowledging a history of in-service asbestos, the March 2010 VA examiner stated that the Veteran served in a job with minimal exposure, in light the NPRC record indicating that the military occupation of machinery repairman had "[m]inimal" probability of asbestos exposure.  Although such characterization of the Veteran's asbestos exposure seems to conflict with the Veteran's testimony that he was constantly and excessively exposed to asbestos while in service, for the reasons discussed above, the Board finds that such testimony is not credible, even though the Board concedes that the Veteran probably had some exposure to asbestos during his service as a machinist.  Thus, the Board finds that the examiner's statement that the Veteran served in a job with minimal exposure does not render his opinion inadequate.

Moreover, even though the March 2010 VA examiner acknowledged 30 years of asbestos exposure as a welder, his opinion was essentially that the Veteran's lung disability was not asbestos-related at all, given clinical findings and testing results relating to the lung disease, which revealed obstructive lung disease with no indication of asbestos-related disease, and the Veteran's history and risk factors, to specifically include his smoking history.  Again, this opinion is supported by the medical evidence, which, while consistently acknowledging the Veteran's history of asbestos exposure, also consistently indicates that the Veteran's lung disease was not asbestos-related, based on medical findings, and was instead primarily the result of his smoking history. 

Significantly, in this case, the claims file includes no medical evidence or opinion that actually supports a finding that there exists a medical nexus between current lung disease and in-service asbestos exposure, and neither the Veteran nor his representative has presented or identified any such evidence or opinion.  In this regard, the Board has considered the June 2001 letter of the attorney to the Veteran asserting that a specialist analyzed the Veteran's X-ray as showing asbestos-related disease, and expressing the desire to represent the Veteran in a lawsuit against asbestos manufacturers.  However, the attorney's assertion of what a doctor allegedly stated does not, in and of itself, constitute medical evidence of the required nexus.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

The Board has also considered the assertions of the Veteran, his girlfriend, and his representative as regards whether the Veteran has asbestos-related lung disease, or whether there exists a medical relationship between lung disease for which service connection is sought and in-service asbestos exposure; however, these are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As none of the above-named individuals is shown to be other than a layperson without the appropriate medical training and expertise, none is competent to render a probative (persuasive) opinion on any medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for asbestos-related lung disease must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for asbestos-related lung disease is denied.



____________________________________________
JACQUELINE W. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


